Citation Nr: 1224511	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for hearing loss.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The Veteran's service-connected left ear hearing loss (with compensation for nonservice-connected right ear hearing loss as paired organs) is adequately contemplated by the currently assigned disability evaluation.  

2.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected hearing loss, when evaluated in association with the Veteran's educational attainment and occupational experience, does not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation for service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2011).  

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2008, October 2008, and January 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in each of the letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his available service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Extra-schedular 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

Background

Service connection for left ear hearing loss was established upon rating decision in September 1996.  A noncompensable rating was assigned.  In a March 2006 rating decision, the noncompensable rating was increased to 10 percent based on audiological findings at a February 2006 evaluation.  On that authorized audiological evaluation, left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
55
90
95
80
100

Additional VA audiological examination was conducted in October 2006.  Left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
60
85
90
80
95

Speech audiometry revealed speech recognition ability of 38 percent in the left ear.  The average pure tone threshold loss was 88 decibels.  

In June 2008, the Veteran submitted a claim for an increased evaluation for his left ear hearing loss.  In support of his claim, he included the results of a private audiological examination dated in September 2007.  Speech discrimination results at this time were noted to be 28 percent.  

On the VA authorized audiological evaluation in September 2008, left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
65
80
90
80
95

Speech audiometry revealed speech recognition ability of 24 percent in the left ear.  The average pure tone threshold loss was 86 decibels.  

In a September 2008 rating decision, the RO confirmed and continued the 10 percent rating for left ear hearing loss, but in a rating decision the following month, it was determined that there was clear and unmistakable error in the assignment of a 10 percent rating.  It was noted that compensation was payable for both ears under the paired organs provisions (38 C.F.R. § 3.383) and that an 80 percent rating was warranted.  

In November 2008, the Veteran filed a claim for a TDIU.  He noted that he last worked in 2006.  He quit when his hearing got so bad that he could not understand people on the phone.  He also had difficulty making out what was said in group discussions.  With his severe hearing loss, it was not reasonable to "continue working at this job or any other."  He had completed two years of college education.  

VA FORM 21-4192, Request for Employment Information In Connection With Claim For Disability Benefits, was completed by Job Service of North Dakota in November 2008.  It was indicated that the Veteran was able to work as a customer service specialist until he retired in June 2006.  There was no known time lost due to his hearing loss.   

The RO denied the Veteran's claim for a TDIU in a December 2008 rating action.  The Veteran submitted a timely notice of disagreement (NOD) with that decision.  In a February 2009 statement, he alleged that he was unable to obtain gainful employment at the time of his retirement due to his hearing loss.  In support of his claim, he submitted a February 2009 statement as provided by the office manager at his previous place of employment.  The office manager noted that she was supervisor in another unit when the Veteran was employed there.  She noted, however, that she was able to review previous yearly reviews of the Veteran and gather information concerning his hearing loss when he was employed there.  The last two years of his employment (from 2004 through 2006), until his "voluntary termination" included documentation as to difficulties that he experienced due to his hearing loss.  On several occasion, it was noted that he needed to be sure that he was asking people to speak up when they talked with him, and that he needed to move closer to the front of the room if he was having difficulties in hearing.  It was also noted closer to the end of his employment that he was having severe headaches due to his hearing and was working with doctors to try and resolve those issues.  

The manager further noted that as a supervisor in another unit, she noticed that the Veteran's hearing had deteriorated in the last year of employment, making it difficult for individuals that he worked with as a case manager and co-workers alike.  He and his supervisor tried different accommodations to assist him in ensuring that he was hearing what he needed to hear for his job.  However, improvement was minimal.  She also noted that he tried different hearing aids that were sometimes difficult for him, as they squealed at different times when he was trying to use the phone or turning them up to hear better.  

In a March 2009 rating decision, the RO denied a claim for a TDIU.  

In a March 2009 statement, the Veteran's representative submitted a statement in support of the Veteran's TDIU claim.  It also raised the issue of entitlement to an extra-schedular rating for hearing loss.  

The VA examiner who conducted the VA audiological exam in September 2008 provided further statement regarding the Veteran's industrial impairment in July 2009.  She noted that he had significant hearing loss, bilaterally, which would make communication difficult.  Communication/hearing in a noisy environment would be much more difficult than in a quiet environment, and the use of hearing aids and an FM system should aid him in his ability to communicate with others.  Facing the individual that was speaking, quiet environments, good lighting, and knowing the subject matter being discussed, would help him in his communication with others.  Hearing protection in noise was advised.  Safety was a factor in his employment but hearing loss did not make him unemployable.  

In a July 2009 rating decision, the RO denied the claim for an extra-schedular evaluation for hearing loss.  The Veteran submitted a timely NOD, and in a December 2009 statement, he said that he did not leave his last place of employment because he wanted to but because his profound hearing loss interfered with his communication skills making employment impossible.  

Analysis

Extra-schedular

As noted earlier, the Veteran argues that he is entitled to an extra-schedular evaluation for his hearing loss.  He is in receipt of a 80 combined rating for his service-connected left ear hearing loss and his nonservice-connected right ear hearing loss pursuant to 38 C.F.R. § 3.83 (2011) regarding paired organs.  

In this case, the question is limited to whether the Veteran is entitled to an extra-schedular evaluation for his left ear hearing loss.  The Court recently clarified the steps necessary to determine whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted when assigning a disability rating.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.   

As indicated previously, the Veteran has also presented competent and credible complaints regarding difficulty hearing in certain circumstances, such as at his last place of employment.  However, as noted by the office manager, he maintained employment with accommodations provided by his supervisors.  Moreover, she noted that he left pursuant to "voluntary termination" in 2006.  Moreover, a VA audiologist opined in 2009 that the Veteran would be employable with his hearing impairment alleviated by hearing aids, an FM system to communicate, or by facing the person he was talking to in a quiet environment with good lighting.  

Under Thun, the Board finds that this is not an adequate reason to refer the Veteran's claim to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2011).  In this regard, the Veteran has only described the effects of his service-connected hearing loss, which is specifically contemplated under the relevant Diagnostic Code, such that while the Veteran's hearing loss clearly and significantly does present difficulties with employment, it does not present an exceptional disability picture such that the available schedular evaluations for his hearing loss disability are inadequate.  Furthermore, the evidence shows that the Veteran quit his last place of employment on his own accord as allowances were being made to accommodate his hearing impairment.  Moreover, the Veteran has not presented exceptional or unusual circumstances regarding his hearing loss, such as frequent hospitalization, to suggest that he is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2011); VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, without evidence to satisfy the third requirement of Thun, showing marked interference with employment (when he worked) or frequent periods of hospitalization, a referral to the Compensation and Pension service for extra-schedular evaluation is not warranted.  

TDIU

As to the Veteran's claim for a TDIU, the Veteran's service-connected disabilities include pursuant to 38 C.F.R. § 3.383, he is rated as if his right ear was also service-connected, resulting a combined disability rating of 80 percent.  As such, they are considered as one disability, evaluated as 80 percent disabling, for TDIU purposes.  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) (2011).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable.  

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected hearing loss.  In this regard, the Board acknowledges the Veteran's contentions that he experienced extreme difficulties at his last place of employment due to his significant hearing loss; however, the preponderance of the evidence reflects that his bilateral hearing loss does not render him unemployable.  

Specifically, it is noted that the office manager's statement reflects that he quit on his own accord in 2006, and that accommodations were made to aid him so thtat he could carry out his employment duties.  Moreover, a VA examiner opined in 2009 that his hearing loss did not make him unemployable, although it was acknowledged that hearing aids would be beneficial as would be a quiet environment.  

No competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities is of record.  In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his bilateral hearing loss; however, he is not competent to offer such opinion.  Specifically, he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected hearing loss has on his employability.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The Board further acknowledges that the Veteran has indicated he has been unemployed for several years and quit working in 2006 due to his hearing loss.  However, the Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) that the disability rating, itself, is recognition that industrial capabilities are impaired.  Moreover, to the extent that the Veteran's hearing loss may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  In this regard, the Veteran is in receipt of an 80 percent combined disability rating for his hearing loss.  

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  As such, entitlement to a TDIU must be denied. 


ORDER

Entitlement to an extra-schedular evaluation for hearing loss is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


